DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The instant Office Action is in response to Applicant’s arguments filed on 9/15/2021.
Claims 1-30 are pending. Claims 1, 12, 23 and 30 are the base independent claims.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/15/2021 has been entered.

Response to Arguments/Amendments
Regarding claim 1, Applicant files arguments with respect to amendment: see page 10.
--In response, the arguments have been fully considered but they are not persuasive.  Upon further consideration, the argument is moot because the new ground of rejection does not rely on a newly cited reference.


ODP
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9980303 in view of Hammam et al (US 2017/0223154) in view of Hirota (US 2010/0098088). 
Although the claims at issue are not identical, the patent discloses the following:
Patent 9980303
Instant Application
1. A method, comprising: at a first device, including a memory, a non-transitory computer readable storage medium, one or more processors and two or more communication ports: 
obtaining, at the first device, contact point information of a second device associated with the first device, as a peer device in a private network, wherein the contact point information of the second device includes one or more peer uplink identifiers, each respective peer uplink identifier corresponding to a respective peer device uplink of the second device; instantiating, at the first device, a first private network data tunnel from a first uplink of the first device to the second device, using the contact point information of the second device, and a first uplink identifier associated with the first uplink; instantiating, at the first and simultaneously routing data from the first device to the second device across the first private network data tunnel and the second private network data tunnel.

at a first network device, including a memory, one or more processors and two or more communication ports:
communicating with one or more remote hosts to obtain, at the first network device, contact point information of one or more other network devices, the one or more other network devices including at least a second device associated with the first device as a peer device in a private network, wherein the contact point information of the second device includes one or more peer uplink identifiers, each respective peer uplink identifier corresponding to a respective peer device uplink of the second device;
establishing, from a first port of the first network device, a first private network data tunnel from a first uplink of the first device to the second device, based on 
establishing, from a second port of the first network device, a second private network data tunnel from a second uplink of the first device to the second device, based on the contact point information of the second device and a second uplink identifier associated with the second uplink, wherein the first and second private network data tunnels are concurrently active; and
selectively routing data from the first device to the second device across the first private network data tunnel from the first uplink to the second device and the second private network data tunnel from the second uplink to the second device, the first uplink being a different uplink than the second uplink.

4.    The method of claim 1, wherein selectively routing the data includes:
routing a first portion of the data that satisfies a selection criterion via the first private network data tunnel; and
routing a second portion of the data that does not satisfy the selection criterion via the second private network data tunnel based on a routing criterion.
    11. The method of claim 1, wherein the first private network data tunnel is associated with a first link type and the second private network data tunnel is associated with a second link type different from the first link type.
5.    The method of claim 1, wherein the first private network data tunnel is associated with a first link type and the second private network data tunnel is associated with a second link type different from the first link type.


The patent does not disclose the underlined portions in the above comparison, however, Hammam and Hirota teach the difference and Hamman discloses:
In fig. 2, fig. 8, par 19, e.g. a forwarding tunnel selector to forward each of the one or more separated packets to one of one or more IP tunnels based on par 80. In par 65, it is understood, remote end information includes remote IP addresses of a point to multi-point network encapsulated in the point to point VIP Tunnel.
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Hammam with the electronic system of the patent. One is motivated as such to associate the tunnels with the classifications of the packets (Hammam, par 78).
Hirota further discloses:
the tunnels (fig. 1; MPLS tunnels) are respectively established from a first port (fig. 1; in one example, interface IF#1 of node N1) of the first network device and from a second port of the first network device (fig. 1; in the example, interface IF#2 of the node N1; also see par 25, 84).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Hirota with the electronic system of the patent and Hammam. One is motivated as such to enable resource management (Hirota, par 82).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-16, 18-28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over ORE et al (US 2018/0091417) in view of Hammam et al (US 2017/0223154) in view of Hirota (US 2010/0098088).
Regarding claim 1, ORE discloses a method comprising:
at a first network device, including a memory, one or more processors and two or more communication ports (fig. 7, fig. 17, fig. 41 & par 287; e.g. end point device, EPD):
communicating with one or more remote hosts to obtain, at the first network device, contact point information (fig. 16, fig. 17 & par 152; e.g. gather relevant peer pair and tunnel information) of one or more other network devices, the one or more other network devices including at least a second device associated with the first device as a peer device in a private network (par 166-169; e.g. a tunnel is built between EPD and access point server (SRV_AP)), wherein the contact point information of the second device includes one or more peer uplink identifiers, each respective peer uplink identifier corresponding to a respective peer device uplink of the second device (par 167; e.g. the port and IP address assignment on SRV_AP 17-300 should be unique to prevent conflicts; wherein the port and address assignment reads on the uplink identifier for the uplink connections between the EPD and SRV_AP);
establishing a first private network data tunnel from a first uplink (fig. 18, par 170; e.g. uplink connection of EPD through VIP0-3 to SRV_APs) of the first device to the second device, based on the contact point information of the second device and a first uplink identifier associated with the first uplink (fig. 7, fig. 18, fig. 41, par 105-107, par 152-154 & par 170; e.g. interface is configured to support multiple tunnels based on the tunnel information);
establishing a second private network data tunnel from a second uplink of the first device to the second device, based on the contact point information of the second device and a second uplink identifier associated with the second uplink, wherein the first and second private network data tunnels are concurrently active (fig. 7, fig. 18, fig. 41 & par 177, par 229; e.g. some parallel tunnels can be concurrently active; also see par 12),
fig. 7; e.g. the uplinks between EPD and SRV_AP are associated with different tunnels, TUN0-4; also fig. 18, TUN 18-x).
The reference does not explicitly disclose:
selectively routing data from the first device to the second device across the first private network data tunnel from the first uplink to the second device and the second private network data tunnel from the second uplink to the second device (emphasis added).
However, Hammam discloses:
selectively routing data from the first device (fig. 3; e.g. gateway router 102 reads on first device) to the second device (fig. 3; e.g. Virtual IP appliance 114 reads on second device) across (fig. 2, fig. 3, fig. 8, par 19, e.g. a forwarding tunnel selector to forward each of the one or more separated packets to one of one or more IP tunnels based on the classification of each of the one or more separated packets, wherein the one or more IP tunnels are connected to the scalable VIP appliance, and wherein the one or more IP tunnels comprise a forwarding tunnel group associated with the point-to-point VIP tunnel; also see par 80) the first private network data tunnel from the first uplink to the second device (fig. 2, fig. 3; e.g. packets are routed selectively among the tunnels in the FTG) and the second private network data tunnel from the second uplink to the second device (fig. 2, fig. 3; e.g. packets are routed selectively among the tunnels in the FTG).
Hammam, par 78).
The combination does not explicitly disclose the tunnels are respectively established from a first port of the first network device and from a second port of the first network device (emphasis added).
However, Hirota discloses:
 the tunnels (fig. 1; MPLS tunnels) are respectively established from a first port (fig. 1; in one example, interface IF#1 of node N1) of the first network device and from a second port of the first network device (fig. 1; in the example, interface IF#2 of the node N1; also see par 25, 84).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Hirota with the electronic system of ORE and Hammam. One is motivated as such to enable resource management (Hirota, par 82).
 
Regarding claim 2, ORE discloses:
wherein the contact point information provided to the first network device depends on a role associated with the first network device in a network topology par 151; e.g. client and server may reflect the roles).

Regarding claim 3, ORE discloses:
wherein at least one role is a hub and at least another role is a spoke (par 151; e.g. client and server may reflect the roles).

Regarding claim 4, Hammam discloses:
wherein selectively routing the data includes:
routing a first portion of the data that satisfies a selection criterion via the first private network data tunnel; and routing a second portion of the data that does not satisfy the selection criterion via the second private network data tunnel based on a routing criterion (fig. 2, fig. 8, par 19, e.g. a forwarding tunnel selector to forward each of the one or more separated packets to one of one or more IP tunnels based on the classification of each of the one or more separated packets, wherein the one or more IP tunnels are connected to the scalable VIP appliance, and wherein the one or more IP tunnels comprise a forwarding tunnel group associated with the point-to-point VIP tunnel).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Hammam, par 78).

Regarding claim 5, Hammam discloses:
wherein the first private network data tunnel is associated with a first link type and the second private network data tunnel is associated with a second link type different from the first link type (fig. 7, par 111; e.g. Each of the point to point VIP tunnels and FTGs 706 may use a different overlay network 708, 710, and 712. For example, overlay network 708 may be MPLS/BGP-MP, while overlay network 710 uses VXLAN).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Hammam with the electronic system of ORE. One is motivated as such to associate the tunnels with the classifications of the packets (Hammam, par 78).

Regarding claim 7, ORE discloses:
forwarding network traffic destined for a third party destination over a public network (fig. 63, par 88 & par 281; routing traffic through open internet).

Regarding claim 8, ORE discloses:
fig. 50, par 251; e.g. central control server (SRV_CNTRL)).

Regarding claim 9, ORE discloses:
wherein the cloud-hosted management server is operative to store and provide configuration information to the first and second network devices (fig. 51, par 135, par 256; e.g. information can be stored in database).

Regarding claim 10, ORE discloses:
further comprising transmitting status information of the first network device to the cloud-hosted management server (par 84, par 128-134; e.g. system state information is monitored).

Regarding claim 11, ORE discloses:
further comprising transmitting network traffic information from the first network device to the cloud-hosted management server (par 244; e.g. usage by type of traffic is analyzed).

Regarding claims 12-16 and 18-22, the combination also discloses the first network device comprising a memory, a processor and two or more communication ports (see ORE, fig. 7, fig. 17, fig. 41 & par 287; e.g. end point device, EPD that has memory, processor and network interfaces) for performing the method in claims 1-5 and 7-11 with similar mappings above.

Regarding claim 23, ORE discloses a method comprising:
at a first network device, including a memory, one or more processors and two or more communication ports (fig. 7, fig. 17, fig. 41 & par 287; e.g. end point device, EPD):
communicating with one or more remote hosts to obtain, at the first network device, contact point information (fig. 16, fig. 17 & par 152; e.g. gather relevant peer pair and tunnel information) of one or more other network devices, the one or more other network devices including one or more second devices corresponding to a network site (fig. 12 & par 124; in part, SRV_APs are corresponding to a local region 12-100) associated with the first device as a peer device in a private network (par 166-169; e.g. a tunnel is built between EPD and access point server (SRV_AP)), wherein the contact point information of the one or more second devices includes two or more peer uplink identifiers, each respective peer uplink identifier corresponding to a respective peer device uplink of the second device (par 167; e.g. the port and IP address assignment on SRV_AP 17-300 should be unique to prevent);
establishing a first private network data tunnel from a first uplink of the first device to the second device, based on the contact point information of the second device and a first uplink identifier associated with the first uplink (fig. 7, fig. 18, fig. 41, par 105-107, par 152-154 & par 170; e.g. interface is configured to support multiple tunnels based on the tunnel information);
fig. 7, fig. 18, fig. 41 & par 177, par 229; e.g. some parallel tunnels can be concurrently active; also see par 12).
The reference does not explicitly disclose:
selectively routing data from the first device to the second device across the first private network data tunnel and the second private network data tunnel (emphasis added).
However, Hammam discloses:
In fig. 2, fig. 8, par 19, e.g. a forwarding tunnel selector to forward each of the one or more separated packets to one of one or more IP tunnels based on the classification of each of the one or more separated packets, wherein the one or more IP tunnels are connected to the scalable VIP appliance, and wherein the one or more IP tunnels comprise a forwarding tunnel group associated with the point-to-point VIP tunnel; also see par 80.
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Hammam with the electronic system of ORE. One is motivated as such to associate the tunnels with the classifications of the packets (Hammam, par 78).


wherein the one or more second network devices corresponding to the network site comprise second and third network devices and wherein the network site is a hub in a hub-and-spoke network (fig. 12 & par 124; in part, SRV_APs are corresponding to a local region 12-100, and it is understood SRV_APs are forming a hub-and-spoke network with EPD).

Regarding claim 25, ORE discloses:
wherein the contact point information provided to the first network device depends on a role associated with the first network device in a network topology and one or more roles of the other network devices in the network topology (par 151; e.g. client and server may reflect the roles).

Regarding claim 26, ORE discloses:
wherein at least one role is a hub and at least another role is a spoke (par 151; e.g. client and server may reflect the roles).

Regarding claim 27, Hammam discloses:
wherein selectively routing the data includes:
routing a first portion of the data that satisfies a selection criterion via the first private network data tunnel; and routing a second portion of the data that does not satisfy the selection criterion via the second private network data tunnel based on a routing criterion (fig. 2, fig. 8, par 19, e.g. a forwarding tunnel selector to forward each of the one or more separated packets to one of one or more IP tunnels based on the classification of each of the one or more separated packets, wherein the one or more IP tunnels are connected to the scalable VIP appliance, and wherein the one or more IP tunnels comprise a forwarding tunnel group associated with the point-to-point VIP tunnel).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Hammam with the electronic system of ORE. One is motivated as such to associate the tunnels with the classifications of the packets (Hammam, par 78).

Regarding claim 28, Hammam discloses:
wherein the first private network data tunnel is associated with a first link type and the second private network data tunnel is associated with a second link type different from the first link type (fig. 7, par 111; e.g. Each of the point to point VIP tunnels and FTGs 706 may use a different overlay network 708, 710, and 712. For example, overlay network 708 may be MPLS/BGP-MP, while overlay network 710 uses VXLAN).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Hammam, par 78).

Regarding claim 30, the combination also discloses the first network device comprising a memory, a processor and two or more communication ports (see ORE, fig. 7, fig. 17, fig. 41 & par 287; e.g. end point device, EPD that has memory, processor and network interfaces) for performing the method in claim 23 with similar mappings above.

Allowable Subject Matter
Claims 6, 17 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOTANG WANG whose telephone number is (571)272-4023. The examiner can normally be reached 10:00-18:00 ET (M, W, TH & alternate F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOTANG WANG/Primary Examiner, Art Unit 3619